Case: 12-30907       Document: 00512418447         Page: 1     Date Filed: 10/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2013
                                     No. 12-30907
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RANDY MCDONALD,

                                                  Plaintiff-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY; STATE FIRE
MARSHALL, Inspect Angola; JAMES M. LEBLANC,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-850


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Randy McDonald, Louisiana prisoner # 452858, proceeding pro se and in
forma pauperis, appeals the dismissal of his 42 U.S.C. § 1983 complaint. After
determining that the complaint failed to state a claim upon which relief could be
granted, the district court dismissed the complaint pursuant to Rule 12(b)(6) of
the Federal Rules of Civil Procedure.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30907     Document: 00512418447       Page: 2   Date Filed: 10/24/2013

                                   No. 12-30907

      This court conducts de novo review of the grant of a Rule 12(b)(6) motion.
Atchafalaya Basinkeeper v. Chustz, 682 F.3d 356, 357 (5th Cir. 2012). When
reviewing a dismissal for failure to state a claim, all well-pleaded facts are
accepted as true and are viewed in the light most favorable to the plaintiff. In
re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation
omitted).
      McDonald has abandoned by failing to address any challenge to the
district court’s determination that he failed to exhaust administrative remedies.
See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9)(A). Although McDonald
takes issue with the district court’s determination regarding the lack of proper
service on the fire marshal, he fails to address the alternative determination
that his complaint failed to state a claim for relief against the fire marshal.
Accordingly, McDonald has failed to establish that the district court erred by
dismissing his claims against the fire marshal. See Iqbal, 556 U.S. at 678;
Grant, 59 F.3d at 524; Yohey, 985 F.2d at 224-25. McDonald’s argument
regarding supplemental jurisdiction lacks merit, as a district court is authorized
to decline supplemental jurisdiction over state law claims if the district court has
dismissed all claims over which it had original jurisdiction. See 28 U.S.C.
§ 1367(c)(3). Finally, McDonald asserts that the district court erred by failing
to enter a default judgment, and he requests that this court sanction the
defendants, but he fails to provide a coherent explanation regarding why either
remedy would be appropriate in light of the proceedings in the instant case and
his failure to demonstrate error in the Rule 12(b)(6) dismissal.
      AFFIRMED.



                                         2